Citation Nr: 0727530	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  03-13 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for the veteran's lumbosacral spine degenerative 
disc disease, L5-S1.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from July 1982 to November 
2002.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Louisville, Kentucky, Regional Office (RO) which, in 
pertinent part, established service connection for 
lumbosacral spine degenerative disc disease; assigned a 10 
percent evaluation for that disability; established service 
connection for T9 and L1 compression fracture residuals; and 
assigned a noncompensable evaluation for that disability.  In 
December 2002, the veteran submitted a notice of disagreement 
(NOD).  In March 2003, the RO issued a statement of the case 
(SOC) to the veteran which addressed the issue of an initial 
evaluation in excess of 10 percent for the veteran's 
lumbosacral spine degenerative disc disease.  In April 2003, 
the veteran submitted a substantive appeal.  In August 2004, 
the RO increased the initial evaluation for the veteran's T9 
and L1 compression fracture residuals from noncompensable to 
10 percent.  In February 2005, the Board remanded the 
veteran's claim for an initial evaluation in excess of 10 
percent for his lumbosacral spine degenerative disc disease 
to the RO for additional action.  

In November 2005, the Board determined that the veteran had 
submitted a timely NOD with the initial evaluation assigned 
for his T9 and L1 compression fracture residuals and remanded 
the veteran's appeal to the RO for additional action which 
included the issuance of a SOC which addressed the veteran's 
entitlement to an initial evaluation in excess of 10 percent 
for his T9 and L1 compression fracture residuals.  The 
veteran was specifically informed that the issue was not on 
appeal until such time as he perfected a timely substantive 
appeal which addressed it.  

In September 2006, the RO granted separate 10 percent 
evaluations for the veteran's right thigh sensory deficit and 
left thigh sensory deficit and effectuated the award as of 
June 26, 2003, and August 31, 2006, respectively.  In 
September 2006, the RO issued a SOC to the veteran which 
addressed the issues of initial evaluations in excess of 10 
percent for his T9 and L1 compression fracture residuals; 
right thigh sensory deficit; and left thigh sensory deficit.  
The veteran did not perfect a timely substantive appeal from 
the initial evaluation assigned for his T9 and L1 compression 
fracture residuals.  Therefore, the issue is not on appeal 
and will not be addressed below.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected 
lumbosacral spine degenerative disc disease.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (Court) addressed a similar 
appeal and directed that it was specifically not a claim for 
an increased disability evaluation.  However, the Court did 
not provide a specific name for the issue in lieu of 
"increased disability evaluation."  In the absence of such 
direction, the Board has framed the issue as entitlement to 
an initial evaluation in excess of 10 percent for the 
veteran's lumbosacral spine degenerative disc disease, L5-S1.  
The veteran is not prejudiced by such action.  The Board has 
not dismissed any issue and the law and regulations governing 
the evaluation of disabilities is the same regardless of how 
the issue is styled.  


FINDINGS OF FACT

1.  The versions of 38 C.F.R. § 4.71a, Diagnostic Code 5293 
in effect prior to September 23, 2002, and 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 in effect prior to September 26, 2003, 
are more favorable to the veteran's claim than the amended 
versions of the regulations.  

2.  The veteran's lumbosacral spine disability has been 
objectively shown to be manifested by no more than moderate 
degenerative disc disease with chronic radiating low back 
pain; a range of motion of the lumbar spine of flexion to 90 
degrees with pain at and beyond 60 degrees, extension to 15 
degrees with pain, bilateral lateral flexion to 20 degrees 
with pain, and bilateral rotation to 30 degrees with pain; 
bilateral 2+ knee reflexes; and bilateral 1+ ankle reflexes.  



CONCLUSION OF LAW

The criteria for an initial 30 percent evaluation for the 
veteran's lumbar spine degenerative changes, L5-S1, have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a), 4.10, 4.40, 4.45 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the veteran's claim, the Board 
observes that the RO issued VCAA notices to the veteran in 
September 2002, February 2005, June 2005, March 2006, and 
October 2006 which informed him of the evidence generally 
needed to support a claim for service connection and the 
assignment of an evaluation and effective date for an initial 
award of service connection; what actions he needed to 
undertake; and how the VA would assist him in developing his 
claim.  Such notice effectively informed him of the need to 
submit any relevant evidence in his possession.  The 
September 2002 VCAA notice was issued prior to the November 
2002 rating decision from which the instant appeal arises.  

The VA has secured or attempted to secure all relevant 
documentation.  The veteran was afforded multiple VA 
examinations for compensation purposes.  The examination 
reports are of record.  The Board has remanded the veteran's 
claim to the RO twice in order to afford additional 
development of the record.  There remains no issue as to the 
substantial completeness of the veteran's claim.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2006).  Any duty imposed on the VA, including the 
duty to assist and to provide notification, has been met.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  




II.  Lumbosacral Spine 

A.  Historical Review

The veteran's service medical records convey that he injured 
his lumbar spine when he jumped from a helicopter into water 
at the height of 50 feet.  He was diagnosed with T9 and L1 
compression fractures.  The report of a September 2002 
pre-discharge VA examination for compensation purposes notes 
that an impression of "low back pain with degenerative disc 
disease at L5-S1 level" was advanced.  In November 2002, the 
RO established service connection for lumbosacral spine 
degenerative disc disease, L5-S1, and assigned a 10 percent 
evaluation for that disability.  

B.  Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  On and before 
September 22, 2002, the rating schedule directed that a 10 
percent evaluation was warranted for mild intervertebral disc 
disease.  A 30 percent evaluation required moderate 
intervertebral disc disease with recurring attacks.  A 40 
percent evaluation required severe intervertebral disc 
syndrome with recurring attacks and intermittent relief.  A 
60 percent evaluation required pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain, demonstrable 
muscle spasms, and absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc) and 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).  

In a precedent opinion dated December 12, 1997, the Acting 
General Counsel of the VA held that the criteria under 
Diagnostic Code 5293 "involves loss of range of motion 
because the nerve defects and resulting pain associated with 
injury to the sciatic nerve may cause limitation of motion of 
the cervical, thoracic, or lumbar vertebrae."  The Acting 
General Counsel clarified that a veteran cannot be evaluated 
under both Diagnostic Code 5293 for intervertebral disc 
syndrome based in part upon limitation of motion and 
Diagnostic Code 5292 (limitation of motion of the lumbar 
spine) due to the provisions of 38 C.F.R. § 4.14 prohibiting 
the evaluation of "an identical manifestation under two 
different diagnoses."  VAOPGPREC 36-97 (Dec. 12, 1997).  

On September 23, 2002, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to intervertebral disc syndrome (degenerative disc disease).  
Under the amended rating schedule, intervertebral disc 
syndrome (preoperatively or postoperatively) was to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 (2003) separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 10 percent evaluation 
was warranted for intervertebral disc syndrome which was 
productive of incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months.  A 20 percent evaluation required incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  A 40 percent 
evaluation required incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent evaluation required 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  For purposes of 
evaluations under Diagnostic Code 5293, an incapacitating 
episode was a period of acute signs and symptoms due to 
intervertebral disc syndrome that required bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" meant 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that were present constantly, or 
nearly so.  When evaluating on the basis of chronic 
manifestations, orthopedic disabilities were to be evaluated 
using the evaluation criteria for the most appropriate 
orthopedic diagnostic code or codes.  Neurologic disabilities 
were to be evaluated separately using evaluation criteria for 
the most appropriate neurologic diagnostic code or codes.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  

On and before September 25, 2003, slight limitation of motion 
of the lumbar segment of the spine warranted a 10 percent 
evaluation.  A 20 percent evaluation required moderate 
limitation of motion.  A 40 percent evaluation required 
severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code Diagnostic Code 5292 (2002).  

On September 26, 2003, the Secretary of the VA again amended 
the portions of the Schedule For Rating Disabilities 
applicable to intervertebral disc syndrome (degenerative disc 
disease), lumbar spine limitation of motion, and other spine 
and back disorders.  Under the amended rating schedule, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is to be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R.§  4.25.  Lumbar limitation of motion is to be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine.  

The General Rating Formula for Diseases and Injuries of the 
Spine directs that a 10 percent evaluation is warranted where 
there is either forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; a combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; a combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height.  A 20 percent evaluation requires either 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; forward flexion of 
the cervical spine greater than 15 degrees but not greater 
than 30 degrees; the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent evaluation requires forward flexion of the cervical 
spine of 15 degrees or less or favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation will be 
assigned for either unfavorable ankylosis of the entire 
cervical spine; forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine.  
A 100 percent evaluation will be assigned for unfavorable 
ankylosis of the entire spine.  Evaluate any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, under an 
appropriate diagnostic code. 38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2006).  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent evaluation is 
warranted for incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months.  A 20 percent evaluation requires incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  A 40 percent 
evaluation requires incapacitating episodes having a total 
duration of at least four weeks, but less than six weeks 
during the past 12 months.  A 60 percent evaluation requires 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2006).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are zero to 30 degrees.  
The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  38 C.F.R. § 4.71a 
(2006).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower evaluation will be assigned.  38 C.F.R. § 4.7 (2006).  

The Court had clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should ... 
apply unless Congress provided otherwise or permitted the 
Secretary ... to do otherwise and the Secretary did so."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990).  In a precedent 
opinion dated April 10, 2000, the General Counsel of the VA 
concluded that when a provision of the rating schedule is 
amended while a claim for an increased evaluation under that 
provision is pending, the Board should first determine 
whether the amended regulation is more favorable to the 
veteran.  If so, the retroactive application of the amended 
regulation is governed by 38 U.S.C.A. § 5110(g) (West 2002) 
which provides that the VA may award an increased evaluation 
based on a change in the regulation retroactive to, but no 
earlier than, the effective date of the amended regulation.  
In such situations, the Board should apply the prior version 
of the regulation for the period prior to the amendment and 
utilize the amended regulation for the period on and after 
the effective date.  VAOPGPREC 3-2000 (Apr. 10, 2000).  

The veteran's claim was received by the RO on September 11, 
2002.  The Board finds that the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002) and 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003) to be more favorable to the 
veteran as they require less specific symptoms and are more 
general than the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003) and 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2006).  Therefore, the Board will review the veteran's 
entitlement to an increased evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002) and 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  VAOPGPREC 3-2000.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2006).  

At the September 2002 VA examination for compensation 
purposes, the veteran complained of progressive chronic back 
pain since incurring his inservice vertebral fractures.  On 
examination of the spine, the veteran exhibited a "full 
active/passive range of motion of the lumbar spine with only 
minor discomfort on range of motion;" no spasm; and no 
postural abnormality or deformity.  Contemporaneous X-ray 
studies of the lumbosacral spine revealed moderate L5-S1 disc 
space narrowing "compatible with some degree of disk 
degeneration."  An impression of "low back pain with 
degenerative disc disease at L5-S1 level" was advanced.  

In his December 2002 NOD, the veteran advanced that he 
experienced chronic back pain.  In his April 2003 substantive 
appeal, the veteran related that his chronic back pain was 
progressive in nature and impaired his ability to sit or to 
stand for periods of time and to lift items of "reasonable 
weight."  

At a June 2003 VA examination for compensation purposes, the 
veteran complained of radiating lumbar spine pain.  On 
examination of the lumbar spine, the veteran exhibited a 
range of motion of forward flexion to 95 degrees, extension 
to 15 degrees, bilateral lateral bending to 15 degrees, and 
bilateral rotation to 25 degrees with pain at the extremes of 
motion; paraspinal muscle tenderness; bilateral 2/4 patellar 
reflexes; and bilateral 1/4 Achilles reflexes.  The VA 
examiner commented that the veteran did "have moderate 
radicular pain in his right lower extremity."  In a January 
2004 addendum to the June 2003 examination report, the 
veteran was reported to have undergone a recent lumbar spine 
magnetic resonance imaging study which revealed findings 
consistent with degenerative disc disease including a diffuse 
L4-5 disc bulging with an annular tear; Grade 1 anterior 
spondylolisthesis; L5-S1 spondylolysis; mild neural foraminal 
narrowing; and mild bilateral facet hypertrophy.  

In an October 2005 written statement, the veteran asserted 
that he experienced severe chronic radiating back pain.  In a 
February 2006 written statement, the veteran clarified that 
his severe back pain significantly limited his ability to 
exercise.  

An August 2006 physical evaluation conducted for the VA notes 
that the veteran complained of chronic back pain exacerbated 
by movement of the thoracolumbar and lumbosacral spinal 
segments and mid to low back stiffness and weakness.  On 
examination of the lumbar spine, the veteran exhibited a 
range of motion of flexion to 90 degrees with pain at 60 
degrees, extension to 15 degrees with pain, bilateral lateral 
flexion to 20 degrees with pain, and bilateral rotation to 30 
degrees with pain; bilateral 2+ knee reflexes; and bilateral 
1+ ankle reflexes.  It was determined that the veteran 
exhibited "some impairment due to the lumbosacral spine in 
terms of vocational pursuits including sports and vigorous 
activities."  

In a February 2007 written statement, the veteran reiterated 
that his low back pain precluded him from participating in 
normal physical activities.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran's lumbosacral spine disability has been objectively 
shown to be manifested by moderate degenerative disc disease 
with chronic low back pain; radiculopathy; significant lumbar 
spine limitation due to pain; and reduced ankle reflexes.  
Such symptoms merit assignment of a 30 percent evaluation 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002).  In the absence of either severe degenerative 
disc disease or severe lumbar spine limitation of motion, the 
Board finds that an initial evaluation of 30 percent and no 
more is warranted for the veteran's lumbosacral spine 
degenerative disc disease.  

ORDER


A 30 percent initial evaluation for the veteran's lumbosacral 
spine degenerative disc disease, L5-S1, is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.  


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


